Exhibit 10.2
THIRD MASTER AMENDMENT TO LOAN DOCUMENTS
(Sparton Corporation — Line of Credit)
     This Third Master Amendment to Loan Documents (the “Third Amendment”) dated
as of November 12, 2008 is made by and between Sparton Corporation, an Ohio
corporation (“Borrower”); Sparton Medical Systems, Inc. f/k/a Astro
Instrumentation, Inc., a Michigan corporation (“Sparton Medical”); Sparton
Technology, Inc., a New Mexico corporation (“Sparton Technology”); Spartronics,
Inc., a Michigan corporation (“Spartronics”); Sparton Electronics Florida, Inc.,
a Florida corporation (“Sparton Florida”) and Sparton of Canada, Limited, a
Canadian corporation (“Sparton Canada”) (each of Sparton Medical, Sparton
Technology, Spartronics, Sparton Florida and Sparton Canada may be referred
individually as a “Guarantor” and collectively, as the “Guarantors”) and
National City Bank, a national banking association (the “Lender”).
RECITALS
     A. The Lender has made a line of credit loan available (the “Line of Credit
Loan”) to Borrower in the original principal amount of Twenty Million and No/100
Dollars ($20,000,000.00), which Line of Credit Loan is evidenced by, among other
documents, that certain: (1) Promissory Note (the “Original Note”) and
Promissory Note Covenant Exhibit, as amended (the “Covenant Exhibit”), each
dated January 22, 2008, as amended by Master Amendment to Loan Documents dated
as of April 21, 2008 and effective as of March 31, 2008 (the “First Master
Amendment”) and by Second Master Amendment to Loan Documents dated as of
July 31, 2008 and effective as of June 30, 2008 (the “Second Master Amendment”
and, collectively with the Original Note, the Covenant Exhibit and the First
Master Amendment, the “Sparton Corporation Note”); and (2) Amended and Restated
Security Agreement dated as of April 21, 2008 and effective as of March 31, 2008
(the “Sparton Corporation Security Agreement”, and together with the Sparton
Corporation Note and all other documents now or hereafter executed in connection
therewith, including, without limitation, the Guarantees (defined below), the
“Sparton Corporation Loan Documents”).
     B. The Borrower’s obligations under the Sparton Corporation Loan Documents
have been guaranteed by the Guarantors pursuant to those Commercial Security
Guaranty agreements, each dated January 22, 2008, signed by each Guarantor and
amended by the First Master Amendment (each, a “Guaranty” and collectively, the
“Guarantees”).
     C. The Lender has also made a term loan (the “Term Loan”) to Sparton
Medical in the original principal amount of Ten Million and No/100 Dollars
($10,000,000.00), which Term Loan is evidenced by a Promissory Note dated
May 30, 2006, as amended and Promissory Note Covenant Exhibit dated August 1,
2007, as amended (the “Sparton Medical Note, and together with all other
documents now or hereafter executed in connection therewith including, without
limitation, the Guarantees, the “Sparton Medical Loan Documents”).
     D. Borrower has requested certain modifications to the terms of the Line of
Credit Loan and the Sparton Corporation Loan Documents and Lender is willing to
make such modifications subject to the terms of this Third Amendment.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing Recitals and other good
and valuable consideration, the receipt of which is hereby acknowledged, the
Borrower, Guarantors and the Lender hereby agree as follows:
     1. Interest Rate. The third paragraph of the Sparton Corporation Note
entitled “VARIABLE INTEREST RATE” shall be amended to replace “3.0 percentage
points over the Index” with “5.0 percentage points over the Index”.
     2. Covenant Waiver. The Borrower has informed the Lender that, as of the
quarter ending September 30, 2008, it is in default of the required: (a) minimum
EBITDA set forth in Section 2.1 of the Covenant Exhibit (as amended); and
(b) the minimum Tangible Net Worth ratio set forth in Section 2.3 of the
Covenant Exhibit (as amended) (each, an “Existing Default” and collectively, the
“Existing Events of Default”). Borrower has requested that the Lender waive the
Existing Events of Default. The Lender hereby waives the Existing Events of
Default as of the quarter ending September 30, 2008. This waiver shall be
narrowly construed and shall not extend to any other now or hereafter existing
violations, defaults or events of default under any of the Sparton Corporation
Loan Documents including, without limitation, any violation of one or more of
the above described covenants for any future period of time, nor shall this
waiver prejudice any rights or remedies the Lender may have under the Sparton
Corporation Loan Documents or applicable law. This waiver does not imply that
the Bank will waive any future defaults under the Sparton Corporation Loan
Documents. Specifically, without limitation, Borrower will continue to be
required to comply with the above described financial covenants for all future
periods as required under the Sparton Corporation Loan Documents.
     3. Electropac Lawsuit and Mortgage. Borrower has informed Lender that it is
in the process of negotiating and finalizing a Settlement Agreement and Release
(the “Electropac Settlement Agreement”) by and among Borrower and Sparton
Florida and Electropac, Co., Inc. and Electropac Canada, Inc. (collectively,
“Electropac”) in connection with certain litigation Captioned Sparton
Electronics Florida, Inc. v. Electropac Canada, Inc. and Electropac Co., Inc.
(Middle District of Florida, Case Number 8:05-1495-cv) (the “Electropac
Litigation”). Pursuant to the terms of the Electropac Settlement Agreement,
Sparton Florida is to receive an aggregate amount of $1,950,000.00 plus interest
(the “Award”), payable by the dates set forth in the Electropac Settlement
Agreement. Payment of the Award shall be secured by a first real estate mortgage
on certain real property and improvements located at 7 Delta Drive, Londonberry,
New Hampshire as more particularly described in the Electropac Settlement
Agreement. Borrower and Sparton Florida hereby agree to:

  (a)   deliver to Lender copies of all drafts of the Electropac Settlement
Agreement and the final version, within three (3) business days of Borrower
executing same;     (b)   deliver to Lender, within two (2) business days
following entry, the Consent Judgment entered in favor of Sparton Florida by the
Court in the Electropac Litigation (the “Judgment”);     (c)   deliver to Lender
a copy of the executed mortgage to be hereafter after granted to Sparton Florida
pursuant to the Electropac Settlement Agreement, which mortgage shall be
acceptable to Lender (the “Electropac Mortgage”), within three (3) business days
of the Electropac Mortgage being executed; and

 



--------------------------------------------------------------------------------



 



  (d)   execute and deliver to Lender an assignment of the Electropac Mortgage
on terms and conditions satisfactory to Lender, within three (3) business days
of Lender providing such assignment to Borrower and Sparton Florida.

     4. Assignment of Award; Security Agreements. Sparton Corporation has
executed and delivered in favor of Lender an Amended and Restated Security
Agreement dated April 21, 2008 and Sparton Florida has executed and delivered in
favor of Lender a Security Agreement dated April 21, 2008 (collectively, the
“Security Agreements”). The Security Agreements include in the definition of
“Collateral” all General Intangibles and/or Intangibles which the Borrower and
Guarantors acknowledge and agree shall include, without limitation, all General
Intangibles and Payment Intangibles arising from, out of, or in connection with
the Electropac Litigation including, without limitation, the Award. Borrower
and/or Sparton Florida, as the case may be, shall remit all payments of the
Award to the Lender to pay the principal payments required under the Sparton
Medical Note. Unless and until the required principal payments are paid on the
Sparton Medical Note, Borrower and/or Sparton Florida shall not be entitled to
retain any payments of the Award. As additional collateral for the obligations
under the Sparton Corporation Loan Documents and the Sparton Medical Loan
Documents, Borrower and Sparton Florida hereby grant a security interest to
Lender, and assign all of their rights, title and interest in, to and under, all
amounts owing to them pursuant to the Electronics Settlement Agreement and the
Judgment (including, without limitation, the Award). Upon the occurrence of a
default under the Sparton Corporation Loan Documents or the Sparton Medical Loan
Documents, the Lender shall have the right to notify Electropac and request that
all payments of the Award be made directly to Lender.
     5. Conditions Precedent. Borrower shall satisfy the following conditions
simultaneous with delivery of this signed Third Amendment and this Third
Amendment shall not be effective until all of the following have been satisfied
to Lender’s reasonable satisfaction:

  (a)   Borrower shall have paid Lender a modification and waiver fee of Twenty
Five Thousand and No/100 Dollars ($25,000.00), which fee shall be fully earned
and non-refundable upon payment; and     (b)   Borrower shall have paid all of
Lender’s costs and expenses incurred in connection with the Line of Credit Loan,
the Sparton Corporation Loan Documents and this Third Amendment including,
without limitation, UCC search expenses, certified organizational document fees
and Lender’s attorney fees.

     6. Reaffirmation of Borrower. Borrower hereby reaffirms the representations
and warranties contained in the Sparton Corporation Loan Documents as if made as
of the date of this Third Amendment. Borrower has fully complied with all
covenants and agreements to be complied with or performed by it under the
Sparton Corporation Loan Documents to which it is a party and no default or
Event of Default currently exists under any Sparton Corporation Loan Document.
Borrower has the full power and authority to enter into this Third Amendment.
     7. Reaffirmation of Guarantors. Guarantors agree to the terms set forth in
this Third Amendment, reaffirm all of their obligations under the Guarantees and
represent and warrant that no defenses or counterclaims exist with respect to
their obligations under the Guarantees. Each

 



--------------------------------------------------------------------------------



 



Guarantor reaffirms the representations and warranties contained in the
Guarantees as if made as of the date of this Third Amendment. Each Guarantor
represents and warrants that each of them has fully complied with all covenants
and agreements to be complied with or performed by its under the Guarantees (and
all documents executed in connection thereunder) and no Guarantor is presently
in default under any term of the Guarantees. Each Guarantor has the full power
and authority to enter into this Third Amendment.
     8. Full Force and Effect. Borrower and Guarantors expressly acknowledge and
agree that except as expressly stated in this Third Amendment, the Sparton
Corporation Loan Documents, as amended, remain in full force and effect and are
ratified, confirmed and restated.
     9. Costs. Borrower is responsible for all costs incurred by Lender,
including without limit reasonable attorney fees, with regard to the Line of
Credit Loan, the Sparton Corporation Loan Documents and the preparation,
negotiation and execution of this Third Amendment and such other documents
necessary in connection with the transactions contemplated hereunder.
     10. No Waiver. The execution of this Third Amendment shall not be deemed to
be a waiver of any now or hereafter existing default or Event of Default.
     11. Governing Law. This Third Amendment shall be governed by and construed
according to the laws of the State of Michigan without regard to conflict of law
principles in such state.
     12. Counterparts and Facsimiles. This Third Amendment may be executed in
one or more counterparts, each of which when taken together, shall constitute
one and the same original. Facsimile signatures are acceptable and may be relied
upon as if originals.
     13. WAIVER OF JURY TRIAL. BORROWER, GUARANTORS AND LENDER ACKNOWLEDGE THAT
THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED,
EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT
WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE
PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS THIRD AMENDMENT OR
ANY OF THE SPARTON CORPORATION LOAN DOCUMENTS.
     14. Release of Claims. Borrower and Guarantors each hereby waive,
discharge, and forever release Lender, Lender’s employees, officers, directors,
attorneys, stockholders, and their successors and assigns, from and of any and
all claims, causes of action, allegations or assertions that Borrower and/or
Guarantor has or may have had at any time up through and including the date of
this Third Amendment, against any or all of the foregoing, regardless of whether
any such claims, causes of action, allegations or assertions are known to
Borrower or any Guarantor or whether any such claims, causes of action,
allegations or assertions arose as result of Lender’s actions or omissions in
connection with the Line of Credit Loan or Sparton Corporation Loan Documents,
or any amendments, extensions or modifications thereto including, without
limitation, this Third Amendment or Lender’s administration of any debt
evidenced by the Sparton Corporation Loan Documents or otherwise.

 



--------------------------------------------------------------------------------



 



     15. Amendment to Loan Documents. Each of the Sparton Corporation Loan
Documents is hereby amended to include all provisions of this Third Amendment.
This Third Amendment is not an agreement to any further or other amendment of
the Sparton Corporation Loan Documents and Lender shall have no obligation to
agree to make any other modifications to the Sparton Corporation Loan Documents
now or hereafter requested by Borrower.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrowers, Guarantors and Lender have executed and
delivered this Third Amendment as of the day and year first above written.

                  BORROWER:    
 
                SPARTON CORPORATION,
an Ohio corporation    
 
           
 
  By:   /s/
 
Joseph Lerczak    
 
  Its:   Treasurer    
 
                GUARANTORS:    
 
                SPARTON MEDICAL SYSTEMS, INC.
f/k/a Astro Instrumentation, Inc.,
a Michigan corporation    
 
           
 
  By:   /s/
 
Joseph Lerczak    
 
  Its:   Treasurer    
 
                SPARTON TECHNOLOGY, INC.,
a New Mexico corporation    
 
           
 
  By:   /s/
 
Joseph Lerczak    
 
  Its:   Treasurer    

[Signature Page to Third Master Amendment to Loan Documents
(Sparton Corporation — Line of Credit) dated as of November 12, 2008]
[Signatures Continued on Following Page]

 



--------------------------------------------------------------------------------



 



Signature Page to Third Master Amendment to Loan Documents
(Sparton Corporation — Line of Credit) dated November 12, 2008

                  SPARTRONICS, INC.,
a Michigan corporation    
 
           
 
  By:   /s/
 
Joseph Lerczak    
 
  Its:   Treasurer    
 
                SPARTON ELECTRONICS FLORIDA, INC., a Florida corporation    
 
           
 
  By:   /s/
 
Joseph Lerczak    
 
  Its:   Treasurer    
 
                SPARTON OF CANADA, LIMITED,
a Canadian corporation    
 
           
 
  By:   /s/
 
Joseph Lerczak    
 
  Its:   Treasurer    
 
                LENDER:    
 
                NATIONAL CITY BANK, a national banking
association    
 
           
 
  By:   /s/
 
Mark Nowacki    
 
  Its:   Vice President    

 